But the County Court,
(Ridgely, Ch. J.)
refused to give such direction, but was of opinion, and so directed the jury, that if they should be of opinion that said negro was hir ed by the defendant’s intestate after the rendition of the judgment in the county Court, and during the time the same remained unra» *346versed, and that the said negro had not himself received the wages of such hire before said reversal, that the plaintiff was entitled to recover them in this form of action. But that if the jury should be of opinion that the said wages were paid to the said negro before the reversal of the said judgment, that then the plaintiff in this form of action could not recover. To which opinion, the defendant excepted. And the verdict and judgment being for the plaintiff, the defendant obtained a writ of error, and removed, the proceedings to this court.
Shaaff and Jenings, for the Plaintiff in error.
Eidgely and Johnson, for the Defendant in error.
The General Court reversed the judgment of the County Court — observing’, that upon the appearance of the master to a petition for freedom by his slave, in order to retain the services of the petitioner, he must enter into a recognizance in the usual form, for suffering the petitioner to prosecute his petition, to use him well, &c. and that if judgment be given for the petitioner, and the master appeals, he must., to retain the service of the petitioner, enter into bond with security, to prosecute the appeal — neither of which in this case was done, as appears by the record of the proceedings exhibited in the bill of exceptions.